Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . . The following is a Final Office Action.  Claims 1-24 are pending in this application and have been rejected below.      

Response to Amendments
Applicant’s amendments are acknowledged.

Response to Arguments
Previous 112 Rejections are withdrawn based on Applicant’s arguments Pages 1-8. 
Applicant’s arguments with respect to newly added amendments have been fully considered but are moot in view of Rao.  
With respect to 101 –the amendments to the independent claims are further narrowing the abstract idea. The phrases “obtained from” in the newly added limitations are merely describing each type of data and not actively recited.  Thus, the 101 Rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically Claims 1-24 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, Claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter.  
With respect to Step 2A Prong One of the framework, the claims recite an abstract idea.  Claims 1, 9, and 17 include limitations reciting functionality that
measures an audience and adjusts for co-viewing, including limitations that:
calculates a co-viewing factor…
calculates a number of census co-viewer exposure minutes…
determines an aggregate exposure time total based on census exposure information…
generating a report…
which is an abstract idea reasonably categorized as 
Mental processes, because the calculating, determining, and generating describe concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Mathematical concept, because the calculating describes mathematical relationships, mathematical formulas or equations, mathematical calculations;
Examiner notes the new limitations are further narrowing the abstract idea.  The phrase ”obtained from” is descriptive of the types of data.
Similarly, Claims 2-8, 10-16, and 18-20 further narrow the same abstract concept identified above related to mental processes and mathematical concepts. As a result, Claims 1-20 recite an abstract idea related to mental processes and mathematical concepts under Step 2A Prong One.
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application.  Claims 1, 9, and 17 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include processor, instruction, and storage medium.  When considered in view of the claim as a whole, Examiner submits that the additional elements do not integrate the abstract idea into a practical application because these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).  
Claims 2 further adds a communication interface which further recites generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f), and Claim 2, 10, and 18 the “obtaining” information from each of the networks amount to insignificant extra-solution data gathering/storing activities to the judicial exception.    The remaining dependent claims do not include additional elements that would integrate 
With respect to Step 2B of the framework, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 1, 9 and 17 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include processor, instruction, and storage medium. When considered in view of the claim as a whole, Examiner submits that the additional elements do not amount to significantly more than the abstract idea because these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f) and/or recite generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.   As a result, claims 1, 9 and 17 do not include additional elements amounting to significantly more than the abstract idea under Step 2B.  
Claims 2, further adds a communication interface which further recites generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f) and/or recite generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Claim 2, 10, and 18 the “obtaining” information from each of the 
The remaining dependent claims do not include additional elements that amount to significantly more than the abstract idea.  As a result, Claims 1-20 do not amount to significantly more than the abstract idea.  
Thus, Claims 1-20 are not patent eligible under 35 USC 101.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over West (US Patent 9749688) in view of Rao (20150262207)



Examiner notes everything after “to” is directed to intended use and given limited patentable weight. 

Regarding Claim 1, West discloses: 
An apparatus comprising: (Figure 1, 2(59-60), 3(9-23) - computing device 110) 
a co-viewing calculator to calculate a co-viewing factor corresponding to a demographic of panelists based on exposure information (Figure 2 – “1.25”;  4(39-57)-  Co-viewing factor - Online and VOD ratings may be calculated using multi-platform ratings calculations 242.  As shown in FIG. 2, multi-platform ratings calculation 242 individually calculates VOD rating 246a and online rating 246b, where ratings 246a and 246b represent a percent of viewing audience 233.  VOD rating 246a corresponds to viewing platform 250a and online rating 246b corresponds to viewing platform 250b.  Platform-specific ratings may be determined using the formula: 

    PNG
    media_image1.png
    102
    464
    media_image1.png
    Greyscale

where the audience composition percentage may be a platform-specific age-group composition percentage, a platform-specific gender composition percentage, etc. 
2(66-67) – represents “an average number of viewers on each device”
5(3-7) - Co-viewing factor 239a reflects that twenty-five percent (25%) of viewers viewing media content on VOD platform 250a have a second viewer in the desired audience demographic, here age eighteen to forty-nine (18-49), co-viewing the media content.
3(4-5) - Co-viewing factor 109 may be determined by study, polling, etc.)
West does not explicitly state. However, Rao, in analogous art, discloses “obtained from a media meter associated with the panelists, the exposure information based on first time quantities that media is exposed to the panelists, the media meter to capture the exposure information;
(0132, Figure 1- In some examples, matrix corrector 220 generates a Nielsen national people meter (NPM) index to account for probabilities of demographic pairs i, j (e.g., one person from the recognized demographic group i and one person from the actual viewer demographic group j) living together in the same household. For example, P(L).sub.ij is the probability that a first person in recognized demographic group i lives in the same household as a person in actual viewer demographic group j. In the illustrated example, the NPM index is another source of calibration data.  In examples disclosed herein, NPM data is 
collected from households in which a meter installed by the AME 108 (FIG. 1) 
collects identifications of household members when those household members 
view/listen to media via a media device associated with the household.  Because 
NPM data is collected at households using locally-installed meters that prompt 
household members to identify themselves (or otherwise accurately collect 
identifications of household members viewing/listening to media), NPM data has a high degree of accuracy related to identifying which household members are 
actually viewing (e.g., are true viewers of) media presented by a media device. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associated Rao’s meter collection to West’s calculation of a co-viewing factor, “increasing accuracy related to identifying which household members are actually viewing (e.g., are true viewers of) media presented by a media device.”(0132). 
	
West further discloses: 
an exposure time calculator to calculate a number of census co- viewer exposure minutes based on the exposure information and the co-viewing factor (4(39-57)-  – Total Number of viewing minutes * Co-viewing factor) 
a data aggregator to determine an aggregate exposure time total based on census exposure information and the number of census co- viewer exposure minutes; 4(39-57)-  – Total Number of viewing minutes * Audience Composition percentage * Co-viewing factor) 
the census exposure information based on second time quantities that the media is exposed to census viewers while the census viewers are accessing a service hosted by a demographic provider, the census exposure information obtained from a server different from the media meter (Figure 1 (101, 103), (5(25)-6(33) –The viewing audience may include a number of devices to which the media content is provided for viewing, such as a number of computers streaming the media content and/or a number of connected televisions showing the media content on VOD and/or DVR.  Audience composition percentage may include a platform-specific age composition and/or gender composition of the audience viewing the media content on the first viewing platform; 
executable code on device receiving the Viewing Data and Audience Information) 
and a report generator to generate a report including the aggregate exposure time total.  (7(52-64) - The platform-specific rating and the multi-platform rating (include aggregate exposure time above) of the media content may be used to support programming decisions.  In some implementations, a higher rating on a specific platform may indicate a higher percentage of total possible number of viewers 107 are watching the media content on that specific platform, whereas a higher multi-platform rating may indicate an overall popularity of the media content.  Platforms that have higher platform-specific ratings may help inform availability and marketing of the media content on platforms with higher platform specific ratings.  The platform-specific ratings may support domestic and international distribution of the media content after the network window has passed.)

Regarding Claim 2, West in view of Rao discloses: The apparatus of claim 1, further including a communication interface to obtain the exposure information from the media meter from a first network (See Rao, Claim 1 Above, 0132, Figure 1- In examples disclosed herein, NPM data is collected from households in which a meter installed by the AME 108 (FIG. 1) collects identifications of household members when those household members view/listen to media via a media device associated with the household.  Because NPM data is collected at households using locally-installed meters that prompt household members to identify themselves (or otherwise accurately collect identifications of household members viewing/listening to media), NPM data has a high degree of accuracy related to identifying which household members are actually viewing (e.g., are true viewers of) media presented by a media device.
West further discloses: obtain the census exposure information from the server (Figure 1 (101, 103), (5(25)-6(33) –executable code receiving Viewing Data, Audience Information). West does not explicitly state obtaining the census exposure information from the server from a second network.    Rao discloses obtaining exposure information from a media meter from a first network and obtaining census exposure information from a server from a second network. (Figure 14, 0260 -  The example media meters 1404 and/or the example collectors 1406 communicate with the example AME 108 through an example network 1412 (e.g., the Internet, a local area network, a wide area network, a cellular data network, etc.) via wired and/or wireless connections (Examiner interprets “wired” and “wireless” as two different networks) (e.g., a cable/DSL/satellite modem, a cell tower, etc.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Rao’s wired and wireless networks to West in view of Rao’s obtaining of the exposure and census exposure information, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

Regarding Claim 3, West in view of Rao discloses: The apparatus of claim 2, wherein the exposure information from the panelists includes a number of co-viewer exposure minutes credited to one or more of the panelists in a first demographic when accompanied by a panelist of the panelists in a second demographic.  (4(39-57)-  – Total Number of viewing minutes * Co-viewing factor
2(66-67) – represents “an average number of viewers on each device”
5(3-7) - Co-viewing factor 239a reflects that twenty-five percent (25%) of viewers viewing media content on VOD platform 250a have a second viewer in the desired audience demographic, here age eighteen to forty-nine (18-49), co-viewing the media content.)

Regarding Claim 4, West in view of Rao discloses:  The apparatus of claim 2, wherein the census exposure- 52 -PATENT Attorney Docket No. 20004/81154096US02information includes a number of exposure minutes credited to users in a demographic presented with media corresponding to a media genre, the users to access the service provided by the demographic provider by at least one of logging into the service or accessing a graphical user interface of the service.  (4(39-57)-  – Total Number of viewing minutes * Audience Composition percentage) (7(52-64) - The platform-specific rating and the multi-platform rating (include aggregate exposure time above) of the media content may be used to support programming decisions.  In some implementations, a higher rating on a specific platform may indicate a higher percentage of total possible number of viewers 107 are watching the media content on that specific platform, whereas a higher multi-platform rating may indicate an overall popularity of the media content.  Platforms that have higher platform-specific ratings may help inform availability and marketing of the media content on platforms with higher platform specific ratings.  The platform-specific ratings may support domestic and international distribution of the media content after the network window has passed.)

Regarding Claim 5, West in view of Rao discloses:  The apparatus of claim 1, wherein the co-viewing factor is based on a ratio of (1) a number of co-viewer exposure minutes credited to first ones of the panelists in a first demographic when accompanied by a third one of the panelists in a second demographic exposed to media related to a media genre, and (2) a number of exposure minutes credited to second ones of the panelists in a second demographic exposed to the media.  (Figure 2- 1.25 associated to the Total Minutes; 1 + .25 (both panelists) / 1 (one panelist))  

Regarding Claim 6, West in view of Rao discloses: The apparatus of claim 1, wherein the exposure time calculator is to calculate the number of census co-viewer exposure minutes for a first demographic by combining (1) a number of census exposure minutes credited to first ones of the panelists in the first demographic presented with media related to a media genre (Figure 2 – Total Minutes (62.5 M) * Audience Composition Percentage (57%)) (2) a co-viewing factor corresponding to a (Figure 2 – 1.25 Co-Viewing Factor)
West does not explicitly state the combining is an executing of a dot product operation.  Rao, in analogous art, discloses use of a dot production operation to determine adjusted impressions based on impression counts media category and device types. [0160] Using the database proprietor data (e.g., impression counts and/or audience size information) obtained by the impression information collector 208, the misattribution corrector 206 of FIG. 2 calculates the dot product of the n.times.n misattribution correction matrix 302 for the device type and/or 
media category and the n.times.1 database proprietor data 304 (e.g., an impression counts matrix, an audience size matrix).  The result of the dot 
product is an n.times.1 misattribution-adjusted data matrix 306 having adjusted 
impression counts or an adjusted audience size.)
Both West and Rao are both directed to audience measurement.  As in Rao, it is within the capabilities of one of ordinary skill in the art to execute a dot product operation on values –with the predicted result of obtaining adjusted values based on a co-viewing factor as needed in Sarkar.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the dot product operation, as in the improvement discussed in Rao, to West’s in view of Rao’s set of values, providing the benefit of adjusting the inputted values based on the co-viewing factor. 

(Figure 2 – Total Minutes (62.5 M) * Audience Composition Percentage (57%)) and (2) one or more co-viewing factors corresponding to a co- viewer in a second demographic accompanying a one of the first ones of the panelists in the first demographic presented with the media.  (Figure 2 – 1.25 Co-Viewing Factor)
West does not explicitly state the combining is an executing of a dot product operation.  Rao, in analogous art, discloses use of a dot production operation to determine adjusted impressions based on impression counts media category and device types. [0160] Using the database proprietor data (e.g., impression counts and/or audience size information) obtained by the impression information collector 208, the misattribution corrector 206 of FIG. 2 calculates the dot product of the n.times.n misattribution correction matrix 302 for the device type and/or 
media category and the n.times.1 database proprietor data 304 (e.g., an impression counts matrix, an audience size matrix).  The result of the dot 
product is an n.times.1 misattribution-adjusted data matrix 306 having adjusted 
impression counts or an adjusted audience size.)
Both West and Rao are directed to audience measurement.  As in Rao, it is within the capabilities of one of ordinary skill in the art to execute a dot product operation on values –with the predicted result of obtaining adjusted values based on a co-viewing factor as needed in Sarkar.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the dot product operation, as in the improvement discussed in Rao, to West’s in view of Rao’s set of values, providing the benefit of adjusting the inputted values based on the co-viewing factor. 

Regarding Claim 8, West in view of Rao discloses:  The apparatus of claim 1, wherein the data aggregator is to determine the aggregate exposure time total based on a sum of (1) a number of census exposure minutes credited to first ones of the panelists in a first demographic presented with media related to a media genre and (2) a number of co-viewer exposure minutes credited to second ones of the panelists in a second demographic presented with the media.  (Figure 2 – 1.25 associated to minutes; 1 * first panelists minutes + .25 second panelist minutes) 

Claims 9-15 stand rejected based on the same citations and rationale as applied to Claims 1-7, respectively.

Claims 16-20 stand rejected based on the same citations and rationale as applied to Claims 1-4, respectively. 


Conclusion

Mora, J. D., Ho, J., & Krider, R. E. (2012). Television co-viewing in Mexico: An assessment on people meter data. Journal of Broadcasting and Electronic Media, 55 (4), 448-469. 
“Television co-viewing is an extended behaviour with important affective and cognitive consequences. We measure co-viewing on secondary data from a large people meter panel of Mexican viewers and find that program genre, viewer demographics and psychographics predict this behaviour. Co-viewing carries over to the next program and across episodes in different days.The effects of psychographic distance of the parental couple are consistent with the Social Uses framework and shed light on the processes at the interface mediated-interpersonal communication. Finally, the effects of co-viewing on consumption of television change with group composition and show consistency with past research.” (Abstract)
	2017/0006342:  “CORRECT ERRORS IN AUDIENCE MEASUREMENTS FOR MEDIA ACCESSED USING OVER-THE-TOP DEVICES”   
	[0115] In the illustrated example, the example viewership assigner 112 utilizes probabilities based on donor household data (e.g., panelist and/or historical viewing data), such as metering data associated with televisions connected to OTT devices or other metering as described herein.
US Patent 10210459: “Determine a conditional probability based on audience member probability distributions for media audience measurement”

US Patent 9743141 –“Methods and apparatus to determine viewing condition 
probabilities”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M ROSS whose telephone number is (571)270-1555.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/SCOTT M ROSS/Examiner, Art Unit 3623                                                                                                                                                                                             /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623